--------------------------------------------------------------------------------

EXHIBIT 10.54

 
EMPLOYMENT AGREEMENT


AGREEMENT made this 1st day of July, 2004. by and between Hydrogen Power Inc., a
corporation formed under the laws of the State of Delaware (the “Company”) and
Ricky Gujral (the “Executive”)


WITNESSETH:


WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
accept such. Employment, and each desires to enter into an agreement to provide
for the terms and conditions of such employment set forth herein;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:



1.
Employment



The Company agrees to employ the Executive during the Term specified in section
2, and the Executive agrees to accept such employment, upon the terms and
conditions hereinafter set forth.
 
2. Term
 
(a) The Executive’s employment under this Agreement shall continue until
terminated pursuant to the provisions set out in Article 5 of the Agreement. The
effective date of the termination of the Executive's employment with the
Company, regardless of the reason therefor, is referred to in this Agreement as
the “Date of Termination”.


(b) Upon termination of the employment of the Executive with the Company on or
after Expiration Date, the Company shall pay the Executive, subject to
appropriate offsets, as permitted by applicable law, for debts or money due to
the Company (collectively, “Offsets”), any earned but unpaid salary and bonus
composition, and any unused Personal Time Off (“PTO”) days accrued under Company
policy, only through or as of, the Date of Termination. Any benefits to which
the Executive or his beneficiaries may be entitled may be entitled to under the
plans and programs described in section 4(b) below, or any other applicable
plans and programs. In addition, the Company shall continue to pay the Executive
his rate of base salary compensation then in effect for a period of six months.
Except as provided in this section 2(b), in connection with the Executive’s
termination of employment pursuant to section 2(a), the Company shall have no
further liability to the Executive or the Executive’s heirs, beneficiaries or
estate for damages, compensation, benefits, severance, indemnities or other
amount of whatever
 
 
 

--------------------------------------------------------------------------------

 
 
nature.


3.  Duties and Responsibilities


(a) During the Term, the Executive shall have the position of Chief Executive
Officer or such other title as may be agreed between the Executive and the
Company. The Executive shall perform such duties and responsibilities as may be
assigned him from time to time consistence with his position, and in the absence
of such assignment, such duties as are customary and commensurate with such
position. The Executive further agrees, if elected or appointed, to accept
appointment or election, and to serve during all or any part of the Term as a
director of the Company and as an officer or director of any subsidiary of the
Company, without any additional compensation therefor.


(b) The Executive's employment by the Company shall be full time, and during the
Term, the Executive agrees that he will (i) devote substantially all of his
business time and attention, his best efforts, and all his skill and ability
to promote the interests of the Company and its affiliates; (ii) carry out his
duties in a competent and professional manner; (iii) work with other employees
of the Company and its affiliates in a competent and professional manner; and
(iv) generally promote the: interests of the Company and its affiliates.
Notwithstanding the foregoing, the Executive shall be permitted to engage in
civic or charitable activities and manages his personal investments, provided
that such activities (individually or collectively) do not materially interfere
with the performance of his duties or responsibilities under this Agreement.
 
4. Compensation


(a) As compensation for his service hereunder, the Company shall pay the
Executive, in accordance with its normal payroll practices, base salary
compensation at an annual rate not less than US$150,000.


(b) Executive shall participate in the Company's Cash Incentive Plan, subject to
the terms and conditions of such Plan as in effect from time to time. For
purposes of the Cash Incentive Plan, Executive's target bonus for the year
ending July 1st, 2005 shall be 37.5% of base salary for such year. Executive’s
target bonus for each year the Term, if any, beginning after December 31, 2005
shall be 75% of base salary for such year or such other percentage as is
established by the Board of Directors of the Company (the “Board”) for the Chief
Executive Officer of the Company generally. For purposes of determining
Executive’s bonus under the Company’s Cash Incentive Plan, the standard
procedures of the Company’s Cash Incentive Plan as in effect at the relevant
time shall be used.


(c) As of the first day of the Term, the Executive shall be eligible to
participate under the Hydrogen Power Inc. Stock Incentive Plan (the “Stock
Incentive Plan”) to purchase such number of shares as agreed by the Board of
Directors. The exercise

 
 

--------------------------------------------------------------------------------

 



price of such Options shall he the price determined the Board of Directors as
determined in accordance with the terms of the Stock Incentive Plan.


5. Termination


(a) This Agreement may he terminated by the Executive at any time by providing
30 days written notice to the Company. This Agreement may be terminated by the
Company if the Executive commits a material breach of a provision of this
Agreement by providing not less than 90 days written notice to the Executive.
The Executive is to be compensated in full under all material sections of this
Agreement


6. This Agreement shall enure to the benefit of and be binding upon the Company
and the Executive and their successors and assigns. Furthermore, the terms of
this Agreement shall remain in effect in the event any change in the management
or representation of the Company’s Board of Directors, change of control, or
otherwise.


EXECUTED as of the 1st of July 2004:






HYDROGEN POWER, INC.
 
Executive
 
 
By: /s/ James Matkin
 
 
 
/s/ Ricky Gujral
Its:
         
By: /s/ John Martin
   
Its: Director
   


